Exhibit 10.35

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT dated as of November 22, 2005 (this
“Amendment”) among MICHAEL FOODS, INC., a Delaware corporation (formerly, THL
Food Products Co., the “Borrower”), M-FOODS HOLDINGS, INC., a Delaware
corporation (formerly, THL Food Products Holding Co., “Holdings”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the “Lenders”) and Bank of America,
N.A., as administrative agent (the “Administrative Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) Holdings, the Borrower, the Lenders and the Administrative Agent have
entered into a Credit Agreement dated as of November 20, 2003, as amended by
Amendment No. 1 to Credit Agreement dated as of September 17, 2004 and by
Amendment No. 2 to Credit Agreement dated as of May 18, 2005 (the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement;

(2) The Borrower desires to (a) refinance, substitute and replace and convert
all outstanding Term B Loans under the Credit Agreement with and into a new
class of term loans (as further described in the amendments set forth in
Section 1 below, the “Term B-1 Loans”) having substantially identical terms
with, and having the same rights and obligations under the Loan Documents as,
the Term B Loans, except as provided in the amendments set forth in Section 1
below, and (b) borrow additional Term B-1 Loans of $88,188,000, which the
Borrower shall use to refinance in part the outstanding Senior Unsecured Term
Loans;

(3) The Borrower has requested that each Term Lender holding Term B Loans make
commitments to provide Term B-1 Loans (any Term Lender that executes and
delivers this Amendment and makes such a commitment, a “Continuing Term Lender”;
and, any Term Lender that does not execute and deliver this Amendment or make
such a commitment, an “Exiting Term Lender”) in an amount at least equal to the
aggregate principal amount of the Term B Loans held by it immediately prior to
the Third Amendment Effective Date (as defined below) and that Eligible
Assignees make commitments to provide Term B-1 Loans (such Eligible Assignees,
together with the Continuing Term Lenders, the “Term B-1 Lenders”), and the
commitment of each such Lender to provide Term B-1 Loans shall be set forth on
Schedule 2.01 attached hereto (as further described in the amendments set forth
in Section 1 below, its “Term B-1 Commitment”), such that the aggregate Term B-1
Commitments shall be $540,000,000; it being understood that Banc of America
Securities LLC, as sole and exclusive lead arranger and bookrunning manager of
the Term B-1 Loans (in such capacity, the “Arranger”), and the Administrative
Agent shall arrange and allocate any assignments to effectuate such refinancing,
substitution and replacement and conversion of Term B Loans and additional
borrowings of Term B-1 Loans and the Administrative Agent or any of its
Affiliates may (but shall not be required to), in order to better effectuate
such assignments, acquire Term B Loans itself for further assignment to other
Lenders or Eligible Assignees;



--------------------------------------------------------------------------------

(4) Upon the occurrence of the Third Amendment Effective Date, each Continuing
Term Lender will exchange and convert an aggregate principal amount of the Term
B Loans held by it immediately prior to the Third Amendment Effective Date (the
“Exchanged Term B Loans”) for and into a like principal amount in Dollars of
Term B-1 Loans (such portion of the Term B-1 Loans, the “Converted Term B-1
Loans”); it being understood and agreed that the Converted Term B-1 Loans are in
exchange, substitution and replacement for, but not in payment or satisfaction
of, the Exchanged Term B Loans;

(5) In addition, each Term B-1 Lender severally agrees to make Term B-1 Loans to
the Borrower on the Third Amendment Effective Date to the extent its Term B-1
Commitment exceeds the aggregate amount of its Converted Term B-1 Loans (if any)
and any Term B Loans assigned (or to be assigned concurrently therewith) to it
from any Exiting Term Lender (any such Term B Loans to be exchanged and
converted for and into Converted Term B-1 Loans), in an aggregate principal
amount equal to such excess and the proceeds of such Term B-1 Loans (such
portion of the Term B-1 Loans, the “Funded Term B-1 Loans”) will be used by the
Borrower, together with cash on hand, to (a) refinance in full the outstanding
principal amount of all Term B Loans held by any Exiting Term Lender that failed
to assign all of its Term B Loans to Term B-1 Lenders pursuant to one or more
Assignment and Assumption, (b) refinance in full the outstanding principal
amount of all outstanding Senior Unsecured Term Loans and to pay all accrued but
unpaid interest and any applicable prepayment premium, penalties and costs, and
(c) pay all fees, costs and expenses related to the transactions contemplated by
this Amendment;

(6) The Borrower has requested that the Lenders amend the Credit Agreement to
(a) effect the exchange, conversion, refinancing, substitution and replacement
of the Term B Loans, (b) permit the borrowing of the additional Term B-1 Loans
and the prepayment of the Senior Unsecured Term Loans, and (c) make other
amendments to the Credit Agreement as set forth below;

(7) The Lenders have agreed, subject to the terms and conditions hereinafter set
forth, to amend the Credit Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 3 below, the
Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions.

“Exchanged Term B Loans” has the meaning specified in Section 2.01(a)(iv).

 

2



--------------------------------------------------------------------------------

“Third Amendment” means Amendment No. 3 to this Agreement, dated as of
November 22, 2005, among the Borrower, Holdings, Bank of America, N.A., as
Administrative Agent and the Lenders party thereto.

“Third Amendment Effective Date” has the meaning specified in the Third
Amendment.

“Term B-1 Borrowing” means a borrowing pursuant to Section 2.01(a)(iv) or
(v) consisting of simultaneous Term B-1 Loans of the same Type made by the Term
B-1 Lenders.

“Term B-1 Commitment” means, as to each Term B-1 Lender at any time, its
obligation to exchange and convert its Term B Loans for and into Term B-1 Loans
and to make Term B-1 Loans on the Third Amendment Effective Date to the Borrower
pursuant to Section 2.01(a)(iv) or (v), as applicable, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term B-1 Lender’s name on Schedule 2.01 attached to the Third Amendment
under the caption “Total Term B-1 Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Commitment of all Term B-1 Lenders shall be
$540,000,000 on the Third Amendment Effective Date.

“Term B-1 Facility” means, at any time, (a) prior to initial making of Term B-1
Loans, the aggregate Term B-1 Commitments of all Term B-1 Lenders at such time,
and (b) thereafter, the aggregate Term B-1 Loans of all Term B-1 Lenders at such
time.

“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Commitment
or a Term B-1 Loan at such time.

“Term B-1 Loan” means (a) a term loan or term loans in Dollars received in
exchange for Term B Loans pursuant to Section 2.01(a)(iv) or (b) an advance made
by any Term B Lender under the Term B Facility made pursuant to
Section 2.01(a)(v).

“Term B-1 Note” means a promissory note of the Borrower payable to the order of
any Term B-1 Lender, in substantially the form of Exhibit A to the Third
Amendment, evidencing the indebtedness of the Borrower to such Term B-1 Lender
resulting from the Term B-1 Loans made or held by such Term B-1 Lender.

“Wakefield Bond Guaranty” means the guaranty dated as of September 30, 2005 by
the Borrower of the 7.6% Notes due September 15, 2017 issued by the City of
Wakefield, Nebraska in an aggregate principal amount of $10,250,000.

“Wakefield Depot Property” means that certain property containing a train depot
located in Dixon County, Nebraska owned by M.G. Waldbaum Company.

“Wakefield Property” means that undeveloped property located in Dixon County,
Nebraska (other than the Wakefield Depot Property) owned by M.G. Waldbaum
Company.

 

3



--------------------------------------------------------------------------------

(i) Section 1.01 of the Credit Agreement is further amended by amending and
restating in full clause (a) in the definition of “Applicable Rate” to read as
follows:

“with respect to Term B-1 Loans, (i) if the Leverage Ratio is equal to or
greater than 3.00:1.00 as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b), (A) for
Eurodollar Rate Loans, 2.00% and (B) for Base Rate Loans, 1.00%, and (ii) if the
Leverage Ratio is less than 3.00:1.00 as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b),
(A) for Eurodollar Rate Loans, 1.75% and (B) for Base Rate Loans, 0.75%; and”.

(b) Section 1.01 of the Credit Agreement is further amended by amending and
restating in full the definition of “Term Borrowing”, “Term Commitment”, “Term
Facility”, “Term Lender”, “Term Loan” and “Term Note” to read, respectively, as
follows:

“Term Borrowing” means any Existing Term Borrowing, any Term B Borrowing or any
Term B-1 Borrowing, as applicable.

“Term Commitment” means any Term B-1 Commitment.

“Term Facility” means the Existing Term Facility, the Term B Facility or the
Term B-1 Facility, as applicable.

“Term Lender” means any Existing Term Lender, any Term B Lender or any Term B-1
Lender, as applicable.

“Term Loan” means any Existing Term Loan, any Term B Loan or any Term B-1 Loan,
as applicable.

“Term Note” means any Existing Term Note, any Term B Note or any Term B-1 Note,
as applicable.

(c) Section 1.02 of the Credit Agreement is hereby amended in full to read as
follows:

“(e) On and after the Third Amendment Effective Date, all Term Loans shall
continue to have the same terms, rights and benefits as the Term Loans
immediately prior to the Third Amendment Effective Date under the Loan
Documents, except as modified by the Third Amendment.”

(d) Section 2.01(a) of the Credit Agreement is hereby amended by adding the
following new clauses (iv) and (v):

“(iv) Term B-1 Exchange. With respect to each Term B-1 Lender that has Term B
Loans and a corresponding Term B-1 Commitment, such Term B-1 Lender severally
agrees to exchange and convert on the Third Amendment Effective Date an
aggregate principal amount of the Term B Loans (“Exchanged Term B Loans”) held
by it immediately prior to the Third Amendment Effective Date for and into a
like principal amount in Dollars of Term B-1 Loans.

 

4



--------------------------------------------------------------------------------

(v) Term B-1 Borrowings. Each Term B-1 Lender severally agrees to make Term B-1
Loans in Dollars to the Borrower on the Third Amendment Effective Date in a
principal amount equal to the excess of (A) its Term B-1 Commitment over (B) the
aggregate principal amount of its Exchanged Term B Loans, if any. The Borrower
shall refinance all Term B Loans that are not Exchanged Term B Loans with the
gross proceeds of such Term B-1 Loans.”

(e) Section 2.05(b)(i) of the Credit Agreement is hereby amended by adding at
the end thereof the following new additional proviso:

“; provided, further, that solely for purposes of the fiscal year ended
December 31, 2005, (x) any prepayment of the Senior Unsecured Term Loans on the
Third Amendment Effective Date that would otherwise have been deducted from
Consolidated EBITDA in determining Excess Cash Flow shall not be so deducted,
and (y) the amount of any mandatory prepayment otherwise required to be made
under this Section 2.05(b)(i) (after giving effect to the foregoing clause (x))
for such fiscal year shall be reduced by the amount of the Senior Unsecured Term
Loans prepaid on the Third Amendment Effective Date other than with the proceeds
of Funded Term B-1 Loans.”

(f) Section 2.07(a) of the Credit Agreement is hereby amended in full to read as
follows:

“2.07 Repayment of Loans. (a) Term B-1 Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term B-1 Lenders the
aggregate principal amount of all Term B-1 Loans outstanding in consecutive
quarterly installments as follows (which installments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05 or increased as a result of any increase in
the amount of Term B-1 Loans pursuant to Section 2.14 (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the schedule set forth below for the Term B-1 Loans made as of the
Closing Date)):

 

Date

   Term B-1 Loan Principal Amortization
Payment

August 21, 2006,

   $ 1,350,000

November 21, 2006

   $ 1,350,000

February 21, 2007,

   $ 1,350,000

May 21, 2007,

   $ 1,350,000

August 21, 2007,

   $ 1,350,000

November 21, 2007

   $ 1,350,000

February 21, 2008,

   $ 1,350,000

May 21, 2008,

   $ 1,350,000

 

5



--------------------------------------------------------------------------------

Date

   Term B-1 Loan Principal Amortization
Payment

August 21, 2008,

   $ 1,350,000

November 21, 2008

   $ 1,350,000

February 21, 2009,

   $ 1,350,000

May 21, 2009,

   $ 1,350,000

August 21, 2009,

   $ 1,350,000

November 21, 2009

   $ 1,350,000

February 21, 2010,

   $ 130,275,000

May 21, 2010,

   $ 130,275,000

August 21, 2010,

   $ 130,275,000

November 21, 2010

   $ 130,275,000

provided, however, that the final principal repayment installment of the Term
B-1 Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term B-1 Loans outstanding
on such date.”

(g) Section 6.02 of the Credit Agreement is hereby amended by adding at the end
thereof the following new paragraph:

“The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.””

 

6



--------------------------------------------------------------------------------

(h) Section 6.11 of the Credit Agreement is hereby amended by adding at the end
thereof the following new sentence:

“The Term B-1 Loans shall be used solely to (a) refinance and replace the
aggregate principal amount of the Term B Loans in full, (b) refinance the
outstanding principal amount of all outstanding Senior Unsecured Term Loans and
pay all accrued but unpaid interest and any applicable prepayment premium,
penalties and costs, and (c) pay fees, costs and expenses related to the
transactions contemplated by the Third Amendment.”

(i) Section 7.02 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (n) thereof, (ii) deleting the “.” at the end of
clause (o) thereof and inserting “; and” in lieu thereof, and (iii) inserting a
new clause (p) as follows:

“(p) the Wakefield Bond Guaranty.”

(i) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (b)(xiv) thereof, (ii) deleting the “.” at the
end of clause (b)(xv) thereof and inserting “; and” in lieu thereof, and
(iii) inserting a new clause (b)(xvi) as follows:

“(xvi) the Wakefield Bond Guaranty.”

(j) Section 7.05 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (1) thereof, (ii) deleting the “.” at the end of
clause (m) thereof and inserting “; and” in lieu thereof, and (iii) inserting a
new clause (n) as follows:

“(n) the Disposition of (i) the Wakefield Property to the City of Wakefield,
Nebraska or any political subdivision or economic development authority
associated therewith, and (ii) the Wakefield Depot Property to the City of
Wakefield, Nebraska or any political subdivision or any charitable organization
or foundation.”

SECTION 2. Effectiveness; Assignments; Waivers and Consents; Non-Consenting
Lenders. This Amendment, other than the amendments contemplated by Section 1,
shall become effective and in full force and effect upon the Administrative
Agent’s receipt of counterparts of this Amendment by the Borrower, Holdings and
the Required Lenders or, as to any of the foregoing parties, advice satisfactory
to the Administrative Agent that each of the foregoing parties has executed this
Amendment.

(a) Assignments. Each Term B Lender is required to assign all of its Term B
Loans to one or more Term B-1 Lenders, including, without limitation, pursuant
to Section 3.07 of the Credit Agreement as amended by this Amendment. Each Term
B-1 Lender, the Borrower and the Administrative Agent hereby agree that the
Arranger and the Administrative Agent shall arrange and allocate all such
assignments and the Administrative Agent or any of its Affiliates may (but shall
not be required to) acquire Term B Loans, Converted Term B-1 Loans and Funded
Term B-1 Loans and further assign any such Term B Loans, Converted Term B-1
Loans or Funded Term B-1 Loans in order to better effectuate such assignments
and the purposes of this Section 2(a).

 

7



--------------------------------------------------------------------------------

(b) Waivers and Consents. Upon the occurrence of the Waiver Effective Date (as
defined below):

(i) the Required Lenders hereby consent and agree that the Borrower may incur
Term B-1 Loans in an aggregate principal amount of up to $540,000,000;

(ii) the Administrative Agent and the Required Lenders hereby waive any prior
notice requirements under Section 2.05(a) of the Credit Agreement in connection
with the exchange, conversion, refinancing, substitution and replacement of the
Term B Loans as contemplated by this Amendment;

(iii) the Required Lenders and Term B-1 Lenders (including all Continuing Term
Lenders) agree that all Term B Loans that are not exchanged for and converted
into Converted Term B-1 Loans may be paid in full from the proceeds of Funded
Term B-1 Loans, together with all accrued and unpaid interest thereon and any
other amounts owing with respect thereto, without requiring the payment in full
of any other Term B Loans and hereby waive the provisions of Section 2.12(a) and
Section 2.13 to the extent applicable thereto;

(iv) the Required Lenders and the Term B Lenders hereby waive the requirements
of Section 10.07 of the Credit Agreement with respect to any assignment of Term
B Loans of any Exiting Term B Lender to Term B-1 Lenders made to effectuate the
purposes of this Amendment;

(v) each Term B-1 Lender (including each Continuing Term Lender) and the
Administrative Agent agree that this Amendment constitutes a Committed Loan
Notice under Section 2.02(a) of the Credit Agreement with respect to the Term
B-1 Loans and hereby waive any other notice requirements under Section 2.02(a)
of the Credit Agreement for purposes of the exchange and conversion of Term B
Loans for and into Term B-1 Loans and the making of other Term B-1 Loans on the
Third Amendment Effective Date; and

(vi) the Required Lenders hereby waive the restrictions of Section 7.14(a) as
relating to the prepayment on the Third Amendment Effective of the Senior
Unsecured Term Loans to the extent made from the proceeds of Funded Term B-1
Loans and cash on hand.

(c) Non-Consenting Lenders. The Required Lenders, each Term B-1 Lender and the
Borrower hereby agree that, in order to better effectuate the exchange and
conversion of Term B-1 Loans for and into Converted Term B-1 Loans, Section 3.07
of the Credit Agreement shall be modified as provided in this Section 2(c) and
each Term B Lender that has not entered into one or more Assignment and
Assumption to assign all its Term B Loans shall be deemed a Non-Consenting
Lender under Section 3.07 of the Credit Agreement for purposes of this Amendment
(notwithstanding requirements to the contrary in Section 3.07(d) of the Credit
Agreement).

 

8



--------------------------------------------------------------------------------

SECTION 3. Conditions of Effectiveness of Amendments. The amendments to the
Credit Agreement set forth in Section 1 shall become effective on the date (the
“Third Amendment Effective Date”) when each of the conditions set forth in this
Section 3 shall have been satisfied and this Amendment, including the waivers
and agreements set forth in Section 2(b), shall become effective on the date
(the “Waiver Effective Date”) when the conditions set forth in Section 3(a)(i)
below shall have been satisfied:

(a) Execution of Counterparts. The Administrative Agent shall have received
counterparts of (i) this Amendment executed by (A) the Borrower and Holdings,
(B) the Administrative Agent, (C) the Required Lenders, and (D) Term B-1 Lenders
providing Term B-1 Commitments in an aggregate amount equal to $540,000,000 or,
as to any of the foregoing parties, advice satisfactory to the Administrative
Agent that each of the foregoing parties has executed this Amendment and, if
applicable, provided such Term B-1 Commitments, and (ii) the consent attached
hereto (the “Consent”) executed by each Guarantor.

(b) Cash on Hand. The Borrower shall have at least $49,000,000 in unrestricted
cash on hand available, together with the proceeds of the Term B-1 Loans not
used to refinance the outstanding principal amount of Term B Loans held by
Exiting Term Lenders, to (i) refinance in full the outstanding principal amount
of all outstanding Senior Unsecured Term Loans, (ii) pay all accrued but unpaid
interest and any applicable prepayment premium, penalties and costs, and
(iii) pay all fees, costs and expenses related to the transactions contemplated
by this Amendment.

(c) Senior Unsecured Term Loans. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Senior Unsecured Term Loans
shall have been repaid in full and all other amounts in respect thereof,
including all accrued interest and any prepayment premium and penalties, or
otherwise owing under the Senior Unsecured Term Loan Agreement shall have been
paid in full or, in any such case, upon the funding of the Funded Term B-1
Loans, shall be so repaid or paid in full.

(d) Payment of Fees and Expenses. The Borrower shall have paid all fees and
expenses (including the reasonable fees and expenses of Shearman & Sterling LLP)
incurred by the Arranger and the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment or otherwise required
to be paid in connection with this Amendment or under the Loan Documents.

(e) Evidence of Debt. Each Term B-1 Lender shall have received, if requested,
and if such Term B-1 Lender shall have surrendered any Term B Note or Term B
Notes held by such Term B-1 Lender, one or more Notes payable to the order of
such Term B-1 Lender duly executed by the Borrower, in substantially the form of
Exhibit A attached hereto, evidencing the Term B-1 Loans of such Term B-1
Lender.

(f) Certain Exiting Lenders. The Borrower shall have paid to each of the Exiting
Term Lenders, if any, that failed to execute and deliver one or more Assignment
and Assumption in order to assign its Term B Loans pursuant to Section 2(a) an
amount equal to the aggregate outstanding principal amount of such Term B Loans
Dollar for Dollar from the proceeds of Funded Term B-1 Loans together with all
accrued but unpaid interest to the Third Amendment Effective Date on such Term B
Loans and any other amounts payable in connection therewith under the Loan
Documents.

 

9



--------------------------------------------------------------------------------

(g) Resolutions. The Administrative Agent shall have received certified copies
of (i) the resolutions of the Board of Directors of (A) Holdings and the
Borrower evidencing approval of this Amendment and all matters and transactions
contemplated hereby and (B) each Guarantor evidencing approval of the Consent
and the matters and transactions contemplated hereby and thereby and (ii) all
documents evidencing other necessary corporate action and governmental and other
material third party approvals and consents, if any, with respect to this
Amendment, the Consent and the matters and transactions contemplated hereby and
thereby.

(h) Certificates. The Administrative Agent shall have received a certificate of
the Secretary or an Assistant Secretary (or another Responsible Officer) of
Holdings, the Borrower and each other Loan Party certifying (i) the names and
true signatures of the officers of Holdings, the Borrower and such other Loan
Party authorized to sign this Amendment and the Consent and the other documents
to be delivered hereunder and thereunder, (ii) that no authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body, or any third party to any agreements and instruments of any
Loan Party, is required for the due execution, delivery or performance by the
Loan Parties of this Amendment and the Consent, (iii) the representations and
warranties contained in Section 5 of this Amendment are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date) and (iv) no Default has occurred and is
continuing or would result from this Amendment and the matters and transactions
contemplated hereby.

(i) Legal Opinions. An opinion of Weil, Gotshal & Manges LLP, counsel for the
Loan Parties, addressed to the Administrative Agent and each Lender, in
substantially the form attached as Exhibit B hereto, which shall include, among
other things, opinions as to the continuing validity of the liens on, and
security interests in, the Collateral created pursuant to the Loan Documents and
the perfection of such liens and security interests.

(j) Legal Details, Etc. All documents executed or submitted pursuant hereto or
contemplated hereby shall be reasonably satisfactory in form and substance to
the Arranger, the Administrative Agent and Shearman & Sterling LLP, as counsel
to the Arranger and the Administrative Agent.

(k) Conditions to Credit Extensions. All conditions precedent set forth in
Section 4.02 of the Credit Agreement shall have been satisfied.

 

10



--------------------------------------------------------------------------------

SECTION 4. Post-Closing Requirements Relating to the Mortgaged Properties.
Within thirty (30) days after the Third Amendment Effective Date (which time
period may be extended for a period of an additional thirty (30) days up to two
(2) times in the sole discretion of the Administrative Agent), the Borrower
shall, and shall cause each Subsidiary to, furnish to the Administrative Agent:

(a) Evidence that mortgage amendments, supplements and restatements in form and
substance reasonably satisfactory to the Administrative Agent (the “Mortgage
Amendments”) with respect to each of the existing Mortgages have been duly
executed, acknowledged and delivered by a duly authorized officer of each party
thereto on or before such date and are in form suitable for filing and recording
in all filing or recording offices that the Administrative Agent may deem
necessary or desirable;

(b) With respect to the real properties subject to the existing Mortgages (the
“Mortgaged Properties”), fully paid title searches and, with respect to any
Mortgaged Properties located in Minnesota, date-down endorsements to the
existing title insurance policies;

(c) Such advice from local counsel retained by the Borrower in Minnesota as may
be reasonably required by the Administrative Agent; and

(d) Evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of the Mortgage Amendments,
including, without limitation, reasonable attorneys’ fees (including the
reasonable fees and expenses of Shearman & Sterling LLP), filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in this Section 4 and as otherwise required to be paid in connection
therewith under Section 10.04 of the Credit Agreement.

SECTION 5. Representations and Warranties. Each of Holdings and the Borrower
represents and warrants as follows:

(a) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any breach or contravention or payment (but not creation
of Liens) referred to in clause (ii)(A), to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

(b) This Amendment and the Consent have been duly executed and delivered by each
Loan Party that is party hereto or thereto, as applicable. Each of this
Amendment and

 

11



--------------------------------------------------------------------------------

the Consent and each Loan Document after giving effect to the amendments in
Section 1, constitutes a legal, valid and binding obligation of each Loan Party
that is party hereto or thereto, as applicable, enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by bankruptcy insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.

(c) No Default has occurred and is continuing or will occur as a result of the
transactions contemplated by this Amendment, and such transactions are permitted
under the Senior Subordinated Notes Indenture and the Borrower has complied with
all requirements thereunder in connection with such transactions.

(d) Each of the representations and warranties of each Loan Party contained in
Article V of the Credit Agreement and each other Loan Document, immediately
before and after giving effect to this Amendment and the matters and
transactions contemplated hereby, is true and correct in all material respects
on and as of the date first above written, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment (and as contemplated to be amended,
modified, supplemented, restated, substituted or replaced by this Amendment) are
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case, as amended by this Amendment (and as contemplated
to be amended, modified, supplemented, restated, substituted or replaced by this
Amendment).

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

SECTION 7. Costs and Expenses. The Borrower agrees that all costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder or in connection
herewith (including, without limitation,

 

12



--------------------------------------------------------------------------------

the reasonable fees and expenses of counsel for the Administrative Agent), are
costs and expenses that the Borrower is required to pay or reimburse pursuant to
Section 10.04 of the Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[The remainder of this page is intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MICHAEL FOODS, INC. By  

 

Name:   Title:   M-FOODS HOLDINGS, INC. By  

 

Name:   Title:  

BANK OF AMERICA, N.A.,

as Administrative Agent and as Lender

By  

 

Name:   Title:  



--------------------------------------------------------------------------------

Other Lenders:

[Please print name of lender]

By  

 

Name:   Title:  



--------------------------------------------------------------------------------

CONSENT

Dated as of November 22, 2005

Each of the undersigned, as Guarantor under, as applicable, (i) the Parent
Guaranty dated as of November 20, 2003 or (ii) the Subsidiary Guaranty dated as
of November 20, 2003 (collectively, the “Guaranty”), in each case, in favor of
the Administrative Agent and the Lenders parties to the Credit Agreement
referred to in the foregoing Amendment, hereby consents to such Amendment and
the transactions contemplated by such Amendment and hereby confirms and agrees
that (a) notwithstanding the effectiveness of such Amendment, the Guaranty is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Amendment, each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by such Amendment, and (b) the Collateral
Documents to which such Guarantor is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of all of the obligations
to be secured thereunder.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

M-FOODS HOLDINGS, INC. By  

 

Name:   Title:   MICHAEL FOODS OF DELAWARE, INC. By  

 

Name:   Title:   CASA TRUCKING, INC. By  

 

Name:   Title:  

CRYSTAL FARMS REFRIGERATED

DISTRIBUTION COMPANY

By  

 

Name:   Title:   KMS DAIRY, INC. By  

 

Name:   Title:   MINNESOTA PRODUCTS, INC. By  

 

Name:   Title:   NORTHERN STAR CO. By  

 

Name:   Title:  



--------------------------------------------------------------------------------

PAPETTI’S HYGRADE EGG PRODUCTS, INC. By  

 

Name:   Title:   M.G. WALDBAUM COMPANY By  

 

Name:   Title:   FARM FRESH FOODS, INC. By  

 

Name:   Title:   WFC, INC. By  

 

Name:   Title:   WISCO FARM COOPERATIVE By  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM B-1 NOTE

 

$                                           , 2005

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Term B-1 Loan made by the Lender to the Borrower under
that certain Credit Agreement dated as of November 20, 2003 (as amended by
Amendment No. 1 to Credit Agreement dated as of September 17, 2004, Amendment
No. 2 to Credit Agreement dated as of May 18, 2005 and Amendment No. 3 to Credit
Agreement dated as of November 22, 2005 and as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, Holdings, the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
the other Agents named therein.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term B-1 Loan made by the Lender to the Borrower under the Agreement
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Term B-1 Note is one of the Term B-1 Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term B-1 Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term B-1
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Term B-1 Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Term B-1 Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B-1 Note.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

MICHAEL FOODS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LEGAL OPINION



--------------------------------------------------------------------------------

SCHEDULE 2.01